Notice of Pre-AIA  or AIA  Status
	Claims 1-19 are pending. This sis in response to the application field on December 6, 2019.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Shanahan Reg# 43,914 on December 21, 2021.

The application has been amended as follows: 

1.      (Currently amended) A method of creating a secure communications channel across the Internet or other network environment comprising:
            providing a secure blockchain based application on a computing device having one or more transactional applications;
            providing a cryptographic communications module for use by the secure blockchain based application using a hashing function from the cryptographic communications module as a seed to create a session cipher trust key, stored in a blockchain node, in conjunction with the one or more of the transactional applications;
            establishing a trust relationship between two or more computing devices based on the session cipher trust key;
            using a network interface device to couple a trusted computing device to one or more remote trusted computing devices over the network; [[and]]
creating a secure communications channel between the trusted computing device and the one or more remote trusted computing devices;
identifying a master device coupled to the network; and identifying one or more slave devices coupled to the network;
selectively pairing the one or more slave devices and the master; and
dynamically generating one or more session cipher trust keys for each master/slave pairing at the master device and the one or more slave devices when electronic data is transmitted such that one or more secure data path is created between the master device and the one or more slave devices.

2. (Original) The method of claim 1 further comprising posting a unique identity record containing a cipher trust key in a private blockchain node. 3. (Original) The method of claim 1 further comprising using one or more unique cipher keys to enable the segmentation of a private blockchain using a linking set of hashes. 4. (Original) The method of claim 3 further comprising enabling a previous segment of the private blockchain to be archived without compromising the integrity of new cipher trust keys. 5. (Original) The method of claim 4 wherein the enabling further comprises archiving an active segment of the private blockchain, wherein a new hash for linking an archived segment to the existing active segment of the blockchain is created. 6. (Original) The method of claim 4 wherein the enabling further comprises updating the private blockchain based on changes to a remote device, which includes one or more of the following: a cipher trust key, network address, operational characteristics, and availability. 7. (Original) The method of claim 1 wherein the cryptographic communications module comprises, at least in part, specialized semiconductor circuitry device. 8. (Original) The method of claim 7 wherein the specialized semiconductor circuitry device is a secure device deployed at an endpoint node. 9. (Original) The method of claim 7 wherein the specialized semiconductor circuitry device is tamper-resistant and includes one or more of the following: a public/private key pair (Endorsement Key); a Storage Root Key (SRK); and Attestation Identity Key (AIK). 10. (Original) The method of claim 5 further comprising an application that can retrieve transactions in archived private blockchain segments. 11. The method of claim 5 further comprising an application that determines a point in time to write a new transaction into an active private blockchain segment. 12. (Original) The method of claim 5 further comprising an application that can determine if the time required to perform a transaction in an active private blockchain segment is too long, and if so, trigger an archive operation for that segment. 13. (Original) The method of claim 5 further comprising preconfiguring the secure blockchain based application on some master devices, slave devices, or other devices that write or read transactions in the private multi-segment blockchain. 14. (Original) The method of claim 5 further comprising registering the secure blockchain based application into a private multi-segment blockchain in order to create additional transactions based on changes to a device's state. 15. (Original) The method of claim 5 further comprising creating a custom ledger in a private multi-segment blockchain using an identity record that contains state and/or cipher trust keys for master and slave devices with the secure blockchain based application that are a part of a master/slave trust relationship. 16. (Original) The method of claim 5 wherein network devices have a unique transaction ledger for all of their secure blockchain based applications and each manufacturer have their own private multi-segment blockchain node. 17. (Original)The method of claim 5 further comprising an application that reads a state of the master device and slave device, and using a deterministic model establishing an action to create a trust relationship between the master and slave devices. 18. (Original) The method of claim 5 further comprising identifying master slave device pairs in a network. 19. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	Applicant agrees to the above amendment for compact prosecution by incorporating claim 19’s features into claim 1, since there is no art singly or in combination teaches creating a session key to store in a blockchain node dynamically each time a communication connection is desired to establish. Therefore, claim 1 is allowed.
	The closest art such art PG Pub 20180302215 and CN109495478A teach storing session-related data in a blockchain but filing dates are later.


Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TRI M TRAN/Primary Examiner, Art Unit 2432